Case 1:20-cv-04651-SDG Document 5-3 Filed 11/16/20 Page 1 of 5




                      Ex. C to Amended Complaint:
                            Deidrich Affidavit
Case 1:20-cv-04651-SDG Document 5-3 Filed 11/16/20 Page 2 of 5




                      Ex. C to Amended Complaint:
                            Deidrich Affidavit
Case 1:20-cv-04651-SDG Document 5-3 Filed 11/16/20 Page 3 of 5




                      Ex. C to Amended Complaint:
                            Deidrich Affidavit
Case 1:20-cv-04651-SDG Document 5-3 Filed 11/16/20 Page 4 of 5




                      Ex. C to Amended Complaint:
                            Deidrich Affidavit
Case 1:20-cv-04651-SDG Document 5-3 Filed 11/16/20 Page 5 of 5




                      Ex. C to Amended Complaint:
                            Deidrich Affidavit
